Title: 126. A Bill for Repealing Certain Acts of Parliament and of General Assembly, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that all acts of the Parliament of England, made before the fourth year of the reign of King James the first of England, except such of them as shall be by this General Assembly enacted, in express words, to be in force, shall be, and are repealed, so far as they concern any persons or things in, or belonging to this commonwealth. And it is declared, that every act, either of the said Parliament of England, made in or after the said fourth year of the reign of the said King James, or of the Parliament of Great-Britain, made since the union of the two kingdoms of England and Scotland, so far as any such act concerned or was intended to concern any persons or things in or belonging to this commonwealth, was and is void, and never had any force, further than such act shall have been particularly enacted or allowed by some act of General Assembly to be in force. But no judgment of any court of law, decree of any Court of Equity, or sentence of any Court of Admiralty, founded upon any such act of Parliament, whereof execution hath actually been done, shall  be reversed, or deemed null, unless it be for some other cause than the nullity of the said act. And it is further enacted, that all acts of General Assembly, and ordinances of Convention, made before the day of  in this present year of our Lord one thousand seven hundred and  shall be and are repealed, except every such act whereby troops have been raised, and provision made for clothing arming, and subsisting them, and relieving their families; or whereby manufactories on account of the commonwealth have been established or encouraged; or whereby taxes or duties now subsisting have been imposed, or whereby the public Treasurer was empowered to borrow money or issue treasury notes, or any person was empowered to superintend the loan-office of the United American States, or whereby the defective titles of particular persons had been established, and except every such act as confirms and secures the titles to lands in the Northern Neck, held under the proprietor; or as concerns or relates to the lands of, or claimed from Indians; or as concerns or relates to a particular county, parish, town, or corporation, or private persons, only, or so much of such act as is not repealed by some other act; and except also the two ordinances passed at a General Convention of Delegates and representatives from the several counties and corporations of Virginia, held at the capitol, in the city of Williamsburg, on Monday, the sixth day of May, in the year of our Lord one thousand seven hundred and seventy-six, whereof one is intitled “A declaration of rights made by the representatives of the good people of Virginia, assembled in full and free convention, which rights do pertain to them, and their posterity, as the basis and foundation of government,” and the other is intitled “The constitution or form of government agreed to and resolved upon by the Delegates and representatives of the several counties and corporations of Virginia.”
